Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2019

                                     No. 04-19-00274-CV

                 IN THE INTEREST OF D.L. III, D.L., D.A.R. AND D.G.,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00708
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file her brief is GRANTED. Appellant’s brief
is due July 8, 2019.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court